Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 1, 7-9, 19 is/are amended, claim 16 is/are cancelled and claim 25 is/are added.  Currently claims 1-15, 17-25 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madden (20060032535) in view of Dale et al (20180259080).
Regarding claims 1 and 19, in making and/or using the device of Madden, Fig. 1-7, for monitoring a system (valve system) with mechanically movable parts (valve head and sensors), the system forming part of a technical plant (pneumatically controlled machinery, Para 19), and the system including at least one mechanically movable part (valve), one would perform the steps of acquiring indicators (switch signal indication, Fig 6, Para 27), which are usable for a technical characterization (Fig 6 decision matrix by decision implementation part of controller 15, Para 27) of a movement procedure of the mechanically movable part (valve), via technical device (sensor 21 and pilot valve status indicator signaling to Fig 6 decision implementing portion of controller 15) configured to acquire the indicators; and transferring the acquired indicators to an evaluation unit (decision implementing portion of controller 15) arranged outside the system to determine a technical status (valve status) of the system. The technical status of the valve system ascertained by the evaluation unit (decision implementing portion of controller 15) is transferred to a unit (automatic shutdown performing portion, Para 30) which is configured to initiate maintenance measures (shut down) for the system.
Madden fails to disclose controller 15 including the evaluation unit (decision implementing portion of controller 15) located in an external cloud environment such that acquired indicators are transferred to an evaluation unit (decision implementing portion of controller 15) outside the technical plant. Dale, Fig 1, Para 59, teaches a valve computerized controller 40 located within a cloud (which by definition is an externally located environment).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by 
As to claim 2, in Madden, the indicators are transferred from a plurality of systems (pilot status indication for decision matrix of Fig 6 and valve switch signal) into the evaluation unit 15; and wherein the evaluation unit undertakes a categorization (Fig 6 matrix decisions) of the systems allocated to the evaluation unit to identify systematic errors in the systems.
As to claims 3 and 4, in Madden, a maintenance status (status of switch signal) of the at least one mechanically movable part (switch signal indicates valve movement) is transferred to the evaluation unit (decision implementing portion of controller 15).
As to claim 8,in Madden, in addition to the at least one mechanically movable part (valve), the valve system comprises a pilot valve 22 and a drive 50, wherein additionally indicators (pilot status for decision matric) are acquired by the technical means (sensor 21 and pilot valve status indicator to Fig 6 decision implementing portion of controller 15)  configured for acquisition, wherein the additionally acquired indicators are transferred to the evaluation unit to determine a status of the valve system (in the decision matrix). The recitation “usable for a technical characterization of at least one of (i) an opening procedure and (ii) closing procedure of the pilot valve and the drive) is not seen as adding any steps or structure to the method claim and the indicators are seen as usable for detection opening/closing procedure.
As to claim 22, in Madden, the mechanically movable parts comprise a valve system.
As to claim 23, in Madden, the technical plant comprises a production plant (producing compressed air, Para 19). 
As to claim 24, in Madden, the at least one mechanically movable part comprises a valve.
Claim(s) 1, 8-12, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al (20070034264) in view of Dale et al (20180259080).
Regarding claims 1 and 19, in making and/or using the device of Kunz, for monitoring a system (valve system) with mechanically movable parts (valve head and actuators), the system forming part of a technical plant (plant shown in Fig 8a), and the system including at least one mechanically movable part (valve), one would perform the steps of acquiring indicators (signals from sensors 38,14), which are usable for a technical characterization of a movement procedure of the mechanically movable part (valve), via technical device 14,38 configured to acquire the indicators; and transferring the acquired indicators to an evaluation unit (maintenance scheduler of controller 6, Para 65) arranged outside the system to determine a technical status (Fig 7e examples) of the system. The technical status (Fig 7e examples) of the valve system ascertained by the evaluation unit (maintenance scheduler of controller 6, Para 65) is transferred to a unit (maintenance scheduling portion of controller, Para 64) which is configured to initiate maintenance measures (maintenance scheduling, Para 64) for the system.
Kunz fails to disclose controller including the unit (maintenance scheduler of controller 6, Para 65) located in an external cloud environment such that acquired indicators are transferred to an evaluation unit (maintenance scheduler of controller 6, Para 65) outside the technical plant. Dale, Fig 1, Para 59, teaches a valve computerized 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kunz with controller located in a cloud as taught by Dale in order to enable remote valve control and monitoring. 
As to claim 8, in Kunz, in addition to the at least one mechanically movable part (valve), the valve system comprises a pilot valve 10 and a drive (valve shaft, Para 42), wherein additionally indicators are acquired by the technical means 14,38 configured for acquisition, and wherein the additionally acquired indicators are transferred to the evaluation unit to determine a status of the valve system (Fig 7e). The recitation “usable for a technical characterization of at least one of (i) an opening procedure and (ii) closing procedure of the pilot valve and the drive) is not seen as adding any steps or structure to the method claim and the indicators are seen as usable for detection opening/closing procedure.
As to claim 9, in Kunz, the acquired indicators relate to at least one of pressure value within the system; wherein the technical means 14,38 configured for the acquisition the pressure value comprise sensors 38.
As to claim 10, in Kunz, the sensors (being electronic sensors connected to electronic controller) would inherently have an electrical connection to an electrical supply network supplying the system.
As to claims 11 and 12, Kunz fails to disclose a switching procedure terminating an idle state of sensors. 
However, Official Notice is taken (now considered Applicant admitted prior art since Applicant did not traverse the Official Notice in prior office action) that providing a main power button as switching procedure, for turning the entire system OFF (idle) or ON are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ main power button as switching procedure in the device of Kunz for the purpose of turning the entire system OFF (idle) or ON as is widely known and notoriously old in the art.
As to claim 17, in Kunz, the transfer of the acquired indicators to the evaluation unit is linked with an identification of an opening procedure and a closing procedure of the at least one mechanically movable part (identification of valve closing and opening shown in Fig 7a, as Red and Green).
As to claim 18, in Kunz, the controller (which has evaluation unit as a maintenance scheduler of controller 6) has optional wireless connection (Para 56).
As to claim 21, in Kunz, the indicators are derived from a characteristic sequence of one of pressure characteristics of at the drive (by pressure sensors 38 to spool vale body, Para 65).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al (20070034264) in view of Dale et al (20180259080) further in view of Tewes (20080004836).
Kunz fails to disclose indicators are acquired and transferred to the evaluation unit during a manufacturing process of the valve system to serve as a reference for subsequent acquisitions of the indicators.
Tewes teaches a valve diagnostic evaluation by comparing valve indicators to baseline (reference) indicators acquired/transferred during manufacturing process (manufacturer’s test).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kunz with baseline (reference) indicators acquired/transferred during manufacturing process as taught by Tewes in order to enable valve indicator comparison to manufacturer designed values. 
Allowable Subject Matter
Claim 25 is allowed. Claims 5-7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose recoding limit values based on change in maintenance status in combination with other limitations of claims 1+2+5, 1+3+6, or claim 25.  The prior art fails to disclose identifying start of opening or closing procedure using electric supply network change in combination with other limitations of claims 1+9+13, 1+9+10+14, or 1+9+11+15.
Response to Arguments
Applicant's amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Dale is cited to show incorporation of cloud based control.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753